Exhibit 10.3

ADVISORY SERVICES AGREEMENT

ADVISORY SERVICES AGREEMENT dated as of June 23, 2014 (this “Agreement”), among
VIPER ENERGY PARTNERS LP, a Delaware limited partnership (the “MLP”), VIPER
ENERGY PARTNERS GP LLC, a Delaware limited liability company (the “General
Partner”), and WEXFORD CAPITAL LP, a Delaware limited partnership (“Wexford”).

WHEREAS, Wexford has extensive knowledge and experience with respect to managing
public and private businesses, capital markets transactions, financing
transactions, long range planning and business development and other matters
that are significant to the future business and operations of the MLP; and

WHEREAS, the MLP desires to benefit from Wexford’s expertise and has requested
that Wexford provide assistance and advice to the MLP from time to time with
respect to certain financial and strategic matters related to the business and
affairs of the MLP and its subsidiaries; and

WHEREAS, Wexford has agreed to the MLP’s request on the terms and conditions
specified herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged the MLP, the General Partner and Wexford agree as
follows:

Section 1. Retention of Wexford.

The MLP hereby retains Wexford, and Wexford accepts such retention, upon the
terms and conditions set forth in this Agreement.

Section 2. Term; Termination.

(a) Term. This Agreement shall commence on the closing date of the initial
public offering of the MLP and shall terminate on the second anniversary thereof
(the “Initial Term”). Upon expiration of the Initial Term, this Agreement shall
automatically continue for additional one-year periods unless terminated in
writing by either party at least ten days prior to the expiration of the then
current Term (each extension period being referred to herein as the “Extension
Term,” and together with the Initial Term, the “Term”).

(b) Termination. This Agreement may be terminated by either the MLP or Wexford
at any time, with or without cause, upon 30 days’ prior written notice to the
other party. In the event of termination by the MLP, the MLP shall be obligated
to pay all amounts due to Wexford through the remaining Term of the Agreement.
The provisions set forth in Section 5 of this Agreement shall survive any
termination of this Agreement.

Section 3. Advisory Services.

(a) Wexford shall advise the MLP and the General Partner concerning such matters
that relate to financial and strategic matters of the MLP and its subsidiaries
(the “Services”), in



--------------------------------------------------------------------------------

each case as the MLP shall reasonably request by way of notice to Wexford. The
Services shall not extend to the day-to-day business or operations of the MLP
and shall not include any services provided by officers or employees of Wexford
in their capacity as directors of the General Partner. If requested to provide
Services, Wexford shall devote such time to any such request as Wexford shall
deem, in its sole discretion, necessary. Such Services, in Wexford’s sole
discretion, shall be rendered in person or by telephone or other communication.
Wexford shall have no obligation to the MLP as to the manner of rendering the
Services hereunder, and the MLP shall not have any right to dictate or direct
the details of the Services rendered hereunder.

(b) Wexford shall perform all Services to be provided hereunder as an
independent contractor to the MLP and not as an employee, agent or
representative of the MLP. Wexford shall have no authority to act for or to bind
the MLP without its prior written consent. Nothing in this Agreement is intended
nor shall be deemed to create any partnership, agency or joint venture
relationship by or between the parties.

(c) This Agreement shall not prohibit, restrict or limit in any manner Wexford
or any of its partners or Affiliates or any director, officer, partner or
employee of Wexford or any of its partners or Affiliates (collectively, “Wexford
Persons”) from engaging in other activities, whether or not competitive with any
business of the MLP or any of its respective subsidiaries or Affiliates. This
Agreement shall not require Wexford or any Wexford Person to make available to
the MLP any investment or investment opportunity about which Wexford or any
Wexford Person shall become aware.

(d) In the event the MLP is dissatisfied in any manner with the Services
provided by Wexford hereunder or with Wexford’s performance under this
Agreement, the MLP’s sole remedy shall be to terminate this Agreement. Under no
circumstances shall the MLP have any claim for damages against Wexford or any
Wexford Person arising out of or relating to this Agreement.

Section 4. Compensation.

(a) Advisory Fee. As consideration for the Services provided by Wexford
hereunder, the MLP agrees to pay to Wexford an annual fee in the amount of
$500,000 payable in advance in equal monthly installments, on the first business
day of each month during the Term and prorated for any partial calendar month
(the “Consulting Fee”).

(b) Expenses. In lieu of any right to reimbursement of expenses provided for in
the First Amended and Restated Agreement of Limited Partnership of the MLP, as
may be amended and/or restated from time to time, to the extent this Agreement
provides for the right to reimbursement of expenses, upon presentation by
Wexford to the MLP of such documentation as may be reasonably requested by the
MLP, the MLP shall reimburse Wexford for all reasonable out-of-pocket expenses,
including, without limitation, reasonable legal fees and expenses, and other
disbursements incurred by Wexford or any Wexford Person in the performance of
Wexford’s obligations hereunder.

(c) Additional Services. If the MLP requests that Wexford provide services in
addition to the Services, such as those relating to proposed acquisitions or
divestitures, and

 

2



--------------------------------------------------------------------------------

Wexford agrees to provide such additional services, the MLP and Wexford shall
negotiate the additional market-based fees to be paid by the MLP to Wexford or
its Affiliates for such additional services, which fees shall be approved by the
conflicts committee of the board of directors of the General Partner.

(d) Non-Exclusive. Nothing in this Agreement shall have the effect of
prohibiting Wexford or any of its Affiliates from receiving from the MLP or any
of its subsidiaries or Affiliates any other fees.

Section 5. Indemnification.

(a) The MLP will indemnify and hold harmless Wexford and each Wexford Person
(each such person, an “Indemnified Party”) from and against any and all losses,
claims, damages, liabilities, costs and expenses, whether joint or several (the
“Liabilities”), related to, arising out of or in connection with this Agreement
or the Services contemplated by this Agreement or the engagement of Wexford
pursuant to, and the performance Wexford of the Services contemplated by, this
Agreement, whether or not pending or threatened, whether or not an Indemnified
Party is a party, whether or not resulting in any liability and whether or not
such action, claim, suit, investigation or proceeding is initiated or brought by
or on behalf of the MLP. The MLP will reimburse any Indemnified Party for all
reasonable costs and expenses (including attorneys’ fees and expenses) as they
are incurred in connection with investigating, preparing, pursuing, defending or
assisting in the defense of any action, claim, suit, investigation or proceeding
for which the Indemnified Party would be entitled to indemnification under the
terms of the previous sentence, or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto. The MLP will not be
liable under the foregoing indemnification provision with respect to any
particular Liability of an Indemnified Party solely to the extent that such is
determined by a court, in a final judgment from which no further appeal may be
taken, to have resulted primarily from the gross negligence or willful
misconduct of such Indemnified Party. The attorneys’ fees and other expenses of
an Indemnified Party shall be paid by the MLP as they are incurred upon receipt
of an agreement by or on behalf of the Indemnified Party to repay such amounts
if it is finally judicially determined that the Liabilities in question resulted
primarily from the gross negligence or willful misconduct of such Indemnified
Party.

(b) The MLP acknowledges and agrees that the Indemnified Parties have certain
rights to indemnification and/or insurance provided by Wexford and certain of
its affiliates and that such additional rights to indemnification and/or
insurance are intended to be secondary to the primary obligation of the MLP to
indemnify the Indemnified Parties hereunder. The MLP’s obligations to provide
indemnification hereunder shall not be limited in any manner by the availability
of such additional indemnification and/or insurance that may be available to the
Indemnified Parties.

Section 6. Accuracy of Information.

The MLP shall furnish or cause to be furnished to Wexford such information as
Wexford believes reasonably appropriate in connection with providing the
services contemplated by this Agreement (all such information so furnished, the
“Information”). The MLP recognizes and confirms that Wexford (a) will use and
rely primarily on the Information and on information

 

3



--------------------------------------------------------------------------------

available from generally recognized public sources in performing the services
contemplated by this Agreement without independent verification, (b) does not
assume responsibility for the accuracy or completeness of the Information and
such other information and (c) is entitled to rely upon the Information without
independent verification.

Section 7. Notices.

All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed sufficient if personally delivered, sent by
nationally-recognized overnight courier, or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

 

  (a) if to Wexford, to:

Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

Attention: Christopher Taylor

Telephone: (203) 862-7092

with a copy to:

Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

Attention: Arthur Amron, General Counsel

Telephone: (203) 862-7012

 

  (b) if to the MLP, to:

Viper Energy Partners LP

500 West Texas

Suite 1225

Midland, TX 79701

Attention: Travis Stice

Telephone: (432) 221-7400

with a copy to:

Viper Energy Partners LP

14301 Caliber Drive

Suite 300

Oklahoma City, OK 73134

Attention: Randall Holder

Telephone: (405) 463-6932

 

4



--------------------------------------------------------------------------------

or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith. Any such notice
or communication shall be deemed to have been received (i) in the case of
personal delivery, on the date of such delivery, (ii) in the case of
nationally-recognized overnight courier guaranteeing next day delivery, on the
next business day after the date when sent, and (iii) in the case of mailing, on
the fifth business day following that on which the piece of mail containing such
communication is posted.

Section 8. Benefits of Agreement.

This Agreement shall bind and inure to the benefit of Wexford, the MLP, the
Indemnified Persons and any successors to or assigns of Wexford and the MLP;
provided, however, that this Agreement may not be assigned by the MLP without
the prior written consent of Wexford.

Section 9. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York (without giving effect to principles of
conflicts of laws).

Section 10. Headings.

Section headings are used for convenience only and shall in no way affect the
construction of this Agreement.

Section 11. Entire Agreement; Amendments.

This Agreement contains the entire understanding of the parties with respect to
its subject matter and supersedes any and all prior agreements, and neither it
nor any part of it may in any way be altered, amended, extended, waived,
discharged or terminated except by a written agreement that specifically
references this Agreement and the provisions to be so altered, amended,
extended, waived, discharged or terminated is signed by each of the parties
hereto and specifically states that it is intended to alter, amend, extend,
waive, discharge or terminate this agreement or a provision hereof.

Section 12. Counterparts.

This Agreement may be executed and delivered (including by facsimile
transmission) in any number of counterparts, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.

Section 13. Confidentiality.

Wexford agrees to maintain the confidentiality of the Confidential Information
(as defined below), except that Wexford may disclose Confidential Information
(a) to its partners, members, directors, officers, employees and advisors (and
those of its Affiliates), including accountants, legal counsel and other
advisors (it being understood that the person to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information

 

5



--------------------------------------------------------------------------------

and instructed to keep such Confidential Information confidential), (b) to the
extent required by any subpoena or similar legal process, (c) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (d) with the
consent of the MLP, or (e) to the extent such Confidential Information
(i) becomes publicly available other than as a result of a breach of this
Agreement, or (ii) becomes available to Wexford on a non-confidential basis from
a source other than the MLP. For the purposes of this Agreement, “Confidential
Information” means all non-public information received from the MLP relating to
the MLP or its business, other than any such information that is available to
Wexford on a non-confidential basis from a source other than the MLP.

Section 14. Further Assurances

The MLP, the General Partner and Wexford shall execute such documents and other
papers and take such further actions as the other may reasonably request in
order to carry out the provisions hereof and provide the services hereunder.

*******

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Advisory Services
Agreement as of the date first above written.

 

VIPER ENERGY PARTNERS LP By:   Viper Energy Partners GP LLC, its general partner
By:  

/s/ Randall J. Holder

Name:   Randall J. Holder Title:  

Vice President, General Counsel

and Secretary

VIPER ENERGY PARTNERS GP LLC By:  

/s/ Randall J. Holder

Name:   Randall J. Holder Title:  

Vice President, General Counsel

and Secretary

WEXFORD CAPITAL LP By:   Wexford GP LLC, its general partner By:  

/s/ Arthur Amron

Name:   Arthur Amron Title:   Vice President and Assistant Secretary

ADVISORY SERVICES AGREEMENT

SIGNATURE PAGE